Appeal by claimant from a decision of the Unemployment Insurance Appeal Board, which affirmed a referee’s decision sustaining the initial determination of the Industrial Commissioner, holding that claimant was ineligible for unemployment insurance benefits beginning January 9, 1956, on the ground that she was unavailable for employment. Claimant had been employed as a librarian at the Haines Falls Library located at Haines Falls, Greene County, N. Y. She lived some distance from the library and it had been the custom for her husband to drive her to work in their private automobile. Claimant does not drive a car. When her husband became ill and required hospitalization claimant notified her employer that, for that reason, she was unable to get to work and she was granted an indefinite leave of absence. The employer was under no duty, either by contract or custom, to furnish transportation. The lack of transportation to enable claimant to report for work which was available was due to her own personal circumstances. Her lack of employment was not due to economic circumstances or the inability of employers to provide work, as contemplated by the spirit and purpose of the Unemployment Insurance Law. Appellant rightfully contends that this was not a “voluntary quit” in the narrow sense that there was no reason at all for her unemployment. She insists that she was “ ready, willing and able ” to work. (Unemployment Insurance Law, § 591, subd. 2 [Labor Law, art. 18].) However, within the purview of the statute, more than a state of mind is required. There must not only be a willingness, but the willingness and ability to present oneself at the place of work and actually doing so. While the record presents some conflict as to details, only a question of fact was presented, and we may not say, as a matter of law, that there was no substantial evidence to support the decision. Decision unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ.